IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00145-CV

TIM LEVASSEUR AND KRISSY LEVASSEUR,
INDIVIDUALLY, AND D/B/A LIBERTY COIN,
                                                             Appellants
v.

STEVE AVEZZANO,
                                                             Appellee


                           From the County Court at Law
                                Ellis County, Texas
                             Trial Court No. 15-C-3523


                                        ORDER

       Appellee’s Motion for Leave to File Sur-Reply Brief and Appellee’s Sur-Reply Brief

were both filed on November 1, 2017. Appellants have filed an objection, which is

overruled; and appellee’s motion for leave to file is granted.

                                          PER CURIAM

Before Chief Justice Gray,
        Justice Davis, and
        Justice Scoggins
(Justice Scoggins did not participate in this decision)
Motion granted
Order issued and filed November 15, 2017